Title: To John Adams from Edmund Jenings, 12 September 1782
From: Jenings, Edmund
To: Adams, John



Brussels Septr 12th. 1782
Sir

I have the Honour of receiving your Excellencys Letter of the 7th Instant, the Shrewed Man mentioned therein is now in this Town. He talks I am told of residing here.
I have a Letter from my Freind at Paris. He seems to be much satisfied with Mr J Firmness, who has declared He will treat with no Powers where Our Independance becomes a Question and is disputed. “He has no great Confidence in political Connections, He Strives to Act Independantly, as He did in the Above Instance, when V was informed thereof, He was alarmed. However J continues to make F draw with Him.”
The Shelburne Plan of settling little Matters before the important one is determined is I think well marked by one who as an Author and as a Man is esteemed by Your Excellency.
Il y a un certain Ordre, qui rend les Négociations aisées, Si on ne le suit pas, On avance lentement, et enfin quelque Difficulté improuve rend inutiles les Articles, qu’on avoit deja dressés.
On demande, par example.
S’il faut Commencer par la discussion des Points les plus importans d’une Affaire pour descendre ensuite dans le détail des Objets moins interessans; ou s’il faut Commencer par ces détails pour monter insensiblement aux Articles les plus Essentiels; les personnes, qui auront beaucoup de Temps à perdre, ou qui aiment à n’etre jamais saves de rien peuvent prendre la derniere maniere.
des Principes des Negociations par l Abbé Mabbly p 290.
If Ld Shelburne thinks the Acknowledgement of the American Independance a thing of Course His Conduct may not be so Absurd but when at the same time, He Keeps it in reserve, because of its Importance to his Adversaries, they and not Him are to blame for Suffering it.
Oswald is at Paris, and is thought not to be a great Politician, having Already descovered the Utmost Extent of his Powers.
I have sent the Commissions to Paris; I have no Slips, since those, which your Excellency has received.
I have been told that Mr F has had a retention of Urine.

I have the Honour of being with the greatest Respect Sir your Excellencys Most Obedient Humble Servan
Edm: Jenings

